In a support proceeding pursuant to article 4 of the Family Court Act, the husband appeals, as limited by his notice of appeal and brief, from so much of an order of the Family Court, Suffolk County, entered October 12, 1979, as awarded the petitioner wife support of $125 per week. Order reversed insofar as appealed from, on the law, and the award of support to the petitioner wife is vacated. The record reveals that at the time of the hearing on petitioner’s application the parties had been married for three and one-*593half years and had no children. She was 27 years old at the time. She was a registered nurse, and as of September, 1979, was employed full time in such profession at a gross weekly salary of $296. She had approximately $2,600 in a savings account, the use and possession of a 1979 Ford Mustang automobile, and was dwelling alone in the marital home. In view of petitioner’s unquestioned ability to be self-supporting, and since the childless marriage is of short duration, we conclude that an award of support is unwarranted (cf. Eisen v Eisen, 59 AD2d 521; Parke v Parke, 72 AD2d 792; Rover v Rover, 36 AD2d 935, affd 29 NY2d 408, 417). Hopkins, J. P., Damiani, Titone, Mangano and Margett, JJ., concur.